Case: 10-20270 Document: 00511278745 Page: 1 Date Filed: 10/29/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 29, 2010
                                     No. 10-20270
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

NORBERTO ROBLES,

                                                   Petitioner-Appellant

v.

JOE D. DRIVER, Warden, Houston Federal Detention Center,

                                                   Respondent-Appellee


                    Appeal from the United States District Court
                         for the Southern District of Texas
                               USDC No. 4:10-CV-694


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Norberto Robles, federal prisoner # 82724-179, appeals the district court’s
dismissal of his 28 U.S.C. § 2241 petition. The district court determined that
Robles’ § 2241 petition was premature because his claims were directed to his
criminal proceeding, which was active. We note that the district court appears
to have treated Robles’ pleading as arising under § 2241, not § 2255. See Castro
v. United States, 540 U.S. 375, 383 (2003). Robles’ brief is entirely devoted to the
merits of his claims for relief. Although he asserts that he properly sought

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-20270 Document: 00511278745 Page: 2 Date Filed: 10/29/2010

                                 No. 10-20270

habeas relief pursuant to § 2241 because he filed his petition prior to being
sentenced, Robles provides no explanation for his conclusory assertion. By
failing to address the basis for the district court’s dismissal, Robles has
abandoned the threshold issue in this appeal. Yohey v. Collins, 985 F.2d 222,
224-25 (5th Cir. 1993); Brinkmann v. Dallas County Deputy Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987).
      AFFIRMED.




                                      2